DECISIONON APPEAL
This matter is before the Court on the appeal of the Receiver of Heritage Loan and Investment Company (hereinafter "Heritage") from the Decision of the Master, filed on July 25, 1994, pursuant to Administrative Order No. 94-12.
The Master found that the claimant, Antonio Caliri, opened a savings account at Heritage, and over a period of time made deposits into that account in the amount of $162,558.24. He found that accrued interest at the agreed rate of 11%, less withdrawals, brought the balance to $179,116.67. He filed a Decision in accordance with his findings, on January 13, 1994.
Before a judgment was entered, the Receiver prevailed on the Master to re-open the case over the Claimant's objection to hear the testimony of Joseph Mollicone, Jr. That hearing was held on July 1, 1994. On July 25, 1994, the Master rejected Mr. Mollicone's testimony, and by his decision on that date he re-affirmed the findings and conclusions in his January 13, 1994 decision.
The Master properly rejected Joseph Mollicone's testimony as unworthy of any weight, even if it was legally admissible. That it was offered at all clearly signals that the spirit of the late Phineas T. Barnum is still abroad. This Court declines to join the legion of the deceived who have trusted the word of Joseph Mollicone, Jr.
After a careful review of the record of the hearings on July 1, 1992 and June 2, 1994, and a consideration of the post-hearing memoranda of the parties, this Court is satisfied that the decision of the Master is correct, in spite of his very limited acceptance of some of the testimony of Joseph Mollicone, Jr. The banking transactions at Heritage during the period of Antonio Caliri's deposit activities were unique to say the least. In the absence of any credible evidence otherwise to the contrary, the Claimant did "deposit money" in a savings account of the subject "bank".
The Receiver's Appeal is denied and dismissed. The Master's Decision and Judgment are affirmed.
The Claimant will present a form of final judgment in accordance with the Decision of the Court on appeal.